UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7053



FREDRICK LYNWOOD FOLEY,

                                            Plaintiff - Appellant,

         versus


CORRECTIONAL     OFFICER   SNIDER;   LIEUTENANT
BOYERS,

                                           Defendants - Appellees.




                            No. 96-7096



FREDRICK LYNWOOD FOLEY,

                                            Plaintiff - Appellant,

         versus

JACK LEE, AWO,

                                             Defendant - Appellee.
                           No. 96-7180



FREDRICK LYNWOOD FOLEY,

                                           Plaintiff - Appellant,

          versus

CORRECTIONAL OFFICER WAGNER; LIEUTENANT LYLES;
L. M. SAUNDERS,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-96-222-R, CA-96-255-R, CA-96-378-R)


Submitted:   August 28, 1997          Decided:   September 9, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fredrick Lynwood Foley, Appellant Pro Se. Lance Bradford Leggitt,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

          Appellant appeals the district court's orders denying

relief on his 42 U.S.C. § 1983 (1994) complaints. We have reviewed

the records and the district court's opinions and find no reversi-

ble error. Accordingly, we affirm on the reasoning of the district

court. Foley v. Snider, No. CA-96-222-R (W.D. Va. June 25, 1996);
Foley v. Lee, No. CA-96-255-R (W.D. Va. July 1, 1996); Foley v.

Wagner, No. CA-96-378-R (W.D. Va. July 19, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3